DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-22 is/are pending.  
Information Disclosure Statement
The information disclosure statement filed 4/18/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through FOR citations were not provided with the instant Application or filed in either parent case (17/316,885 and 15/664,430).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
All non-lined through citations were considered. 

Claim Objections
Claims 1-2, 12, 18, and 20-21 are objected to because of the following informalities:  
Claims 1-2, 18, and 20 each recites “the first, second, and third”, which should be “the first, the second, and the third”. 
Claim 12 and 21 each recites “the first and second”, which should be “the first and the second”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/659,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘169 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘169 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a system with a balloon catheter and an implantable heart valve (a plastically expandable/compressible unitary frame having three rows of angled struts and diamond cells, a valvular structure with pericardial material and leaflets (with an upper edge, opposing commissure tabs, a cusp edge portion), a skirt sutured via whip stitches to the frame and the cusp edge portion), as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6-8, 11, 13-14, 16-20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-18 of copending Application No. 17/708,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘428 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘428 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a system with a balloon catheter and an implantable heart valve (a plastically expandable/compressible unitary frame having three rows of angled struts and diamond cells, a valvular structure with pericardial material and leaflets (with an upper edge, opposing commissure tabs, a cusp edge portion), a skirt sutured via whip stitches to the frame and the cusp edge portion), as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 each recites the limitation "the compressed prosthetic heart valve".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the prosthetic heart valve”.
Claims 1, 11, and 18 each recites the limitation "the expanded configuration".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an expanded configuration”.
Claim 2 recites “a commissure”.  It is unclear if this commissure is one of those introduced in claim 1 or a different commissure.  For purposes of examination the Examiner considers this language to be “one of the plurality of commissure”. 
Claim 4 recites “an inflow end”.  It is unclear if this is the same or an additional inflow end to that introduced in claim 2.  For purposes of examination the Examiner considers this language to be “the inflow end”. 
Claim 5 recites “first and second side edges”.  It is unclear if these are the first and second side edges introduced in claim 3 or different side edges.  For purposes of examination the Examiner considers this language to be “the first and the second side edges”. 
Claim 5 recites “sutures”.  It is unclear if these are the sutures introduced in claim 1 or different sutures.  For purposes of examination the Examiner considers this language to be “the sutures”. 
Claims 6-7 each recites “the sutures”.  It is unclear if this language refers back to the sutures introduced in claim 1 or those introduced in claim 5.  If the issue in claim 5 noted supra is addressed as suggested, then this rejection will become moot. 
Claim 7 recites “struts”.  It is unclear if these are part of or all of those introduced in claim 1 or different struts.  
Claim 12 recites “adjacent leaflets”.  It is unclear if these are the same or different than those introduced in claim 11. 
Claim 14 recites “whip stitches”.  It is unclear if these are the same or different than those introduced in claim 11.  For purposes of examination the Examiner considers this language to be “the whip stitches”. 
Claim 15 recites “a commissure”.  It is unclear if this one of the commissure introduced in claim 11 or a different commissure.  For purposes of examination the Examiner considers this language to be “one of the plurality of commissure”. 
Claim 19 recites “cells”.  It is unclear if these are those introduced in claim 18 or different cells.  
Claim 21 recites “adjacent leaflets”.  It is unclear if these are the same or different than those introduced in claim 18. 
Claim(s) 3, 8-10, 13, 16-17, 20, and 22 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohanan, et al (Yohanan) (US 2013/0150956 A1).
Regarding Claim 1, Yohanan teaches a system (e.g. Figure 1, [0046]), comprising:
a delivery catheter comprising a balloon (e.g. [0046]); and
an implantable prosthetic heart valve (e.g. Figure 1), comprising:
a plastically expandable and compressible unitary frame (e.g. Figure 1, #12) having an inflow end portion and an outflow end portion (#24 and #26, respectively), the frame comprising first, second, and third rows of angled struts (e.g. annotated Figure 1(1) below) that define two circumferentially extending rows of diamond-shaped cells that extend continuously around the frame (e.g. annotated Figure 1(1) below), and
a valvular structure comprising a plurality of leaflets (#14) formed of pericardial tissue (e.g. [0060]), each leaflet having an upper edge (e.g. Figure 1, the top, as shown, edge of the leaflets), first and second opposing commissure tabs (e.g. Figures 1, 6, #s 44), and a cusp edge portion (e.g. Figure 1, edge where #62 is located, [0060]), wherein each commissure tab is secured to an adjacent commissure tab of an adjacent leaflet to form a plurality of commissures that are connected to the outflow end portion frame (e.g. Figure 1);
wherein the cusp edge portion of each leaflet is connected to the frame by a skirt (e.g. Figure 1, [0057]) that is connected to and disposed between the frame and the cusp edge portions of the leaflets (e.g. [0057], artificial sinuses are formed by the skirt and the leaflets; if the leaflets were radially between the skirt and the frame, then the artificial sinuses would be defined by the leaflets alone, therefore the skirt must form at least the artificial sinus edge at the cusp edge portion of the leaflet in order to participate in defining the artificial sinuses, which positions the skirt radially between the leaflet and the frame; additionally the skirt is axially between the inflow terminal end of the frame and the cusp edge portions), the skirt being connected to consecutive struts in the first, second, and third rows of struts with sutures (e.g. annotated Figure 1(1) below); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (e.g. [0046]).

    PNG
    media_image1.png
    463
    499
    media_image1.png
    Greyscale

Annotated Figure 1(1), Yohanan

    PNG
    media_image2.png
    449
    486
    media_image2.png
    Greyscale

Annotated Figure 1(2), Yohanan


Regarding Claim 2, the skirt is sutured to the frame along a plurality of diagonal paths, each of which extends from a commissure to an inflow end of the frame along consecutive struts in the first, second, and third rows of struts (e.g. annotated Figure 1(2) below, where along is “situated beside something”, <https://www.collinsdictionary.com/dictionary/english/along>, the highlighted sutures are along the strut(s) noted by arrows as each region of sutures is beside the indicated struts).
Regarding Claim 3, the cusp edge portion of each leaflet includes first and second opposing side edges (e.g. Figure 1, sides to the left and right, as shown, of the minimum of the curve formed by the edge) that converge toward each other in a direction from the upper edge to a lower edge of the leaflet (e.g. Figure 1), wherein each of the first and second side edges extends adjacent and parallel to one of the diagonal paths (e.g. Figure 1).
Regarding Claim 5, first and second side edges of each cusp edge portion are connected to the skirt with sutures (e.g. Figure 1).
Regarding Claim 6, the sutures that connect the cusp edge portions of the leaflets to the skirt are the sutures that connect the skirt to the struts of the frame (as discussed supra for claim 1, the skirt is between the cusp edge portions and the frame and thereby connected by the same sutures as they extend from the radially outermost to the radially innermost layers).
Regarding Claim 7, the sutures form whip stitches that extend through the skirt, the cusp edge portions, and around struts of the frame (e.g. Figure 1(3) below, highlighted stitches loop around the claimed features and therefore form a whip stitch pattern).


    PNG
    media_image3.png
    474
    514
    media_image3.png
    Greyscale

Annotated Figure 1(3), Yohanan

Regarding Claim 8, the frame comprises at least one of stainless steel, cobalt-chromium alloy, and nickel-cobalt-chromium alloy (e.g. [0046]).
Regarding Claim 9, the prosthetic heart valve further comprises an outer skirt extending around an outer surface of the frame (e.g. [0065], outer skirt).
Regarding Claim 10, the frame varies in diameter along a height of the frame (e.g. Figure 1).

Regarding Claim 11, Yohanan teaches a system (discussed supra for claim 1), comprising:
a delivery catheter comprising a balloon (discussed supra for claim 1); and
an implantable prosthetic heart valve (discussed supra for claim 1), comprising:
a plastically expandable and compressible unitary frame having an inflow end portion and an outflow end portion (discussed supra for claim 1), the frame comprising at least three rows of angled struts (discussed supra for claim 1) that define two circumferentially extending rows of diamond-shaped cells that extend continuously around the frame (discussed supra for claim 1),
a valvular structure comprising a plurality of leaflets formed of pericardial tissue (discussed supra for claim 1), each leaflet having an upper edge, and a cusp edge portion (discussed supra for claim 1), wherein each leaflet is secured to an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (discussed supra for claim 1 and e.g. Figure 1), and
a skirt disposed between the frame and the cusp edge portions of the leaflets (discussed supra for claim 1);
wherein the cusp edge portion of each leaflet is connected to the skirt and the frame with whip stitches that extend through the cusp edge portion, the skirt, and around selected struts of the at least three rows of angled struts (discussed supra for claims 1 and 7); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (discussed supra for claim 1).

Regarding Claim 12, each leaflet comprises first and second opposing commissure tabs (discussed supra for claim 1), and wherein the commissures are formed by coupling the first and second commissure tabs to adjacent commissure tabs of adjacent leaflets (discussed supra for claim 1).
Regarding Claim 13, the commissures are connected to commissure portions of the frame disposed along the outflow end portion (e.g. Figure 1).
Regarding Claim 14, each cusp edge portion has opposing side edges (discussed supra for claim 3), each of which is connected to the skirt and the frame with whip stitches that extend around consecutive struts of the at least three rows of struts along a diagonally extending path (discussed supra for claims 1 and 7).
Regarding Claim 15, each diagonally extending path extends from a commissure to an inflow end of the frame (discussed supra for claim 2).

Regarding Claim 18, Yohanan teaches a system (discussed supra for claim 1), comprising:
a delivery catheter comprising a balloon (discussed supra for claim 1); and
an implantable prosthetic heart valve (discussed supra for claim 1), comprising:
a plastically expandable and compressible unitary frame having an inflow end portion and an outflow end portion (discussed supra for claim 1), the frame comprising at least first, second, and third rows of angled struts (discussed supra for claim 1) that define two circumferentially extending rows of diamond-shaped cells that extend continuously around the frame (discussed supra for claim 1),
a valvular structure comprising a plurality of leaflets formed of pericardial tissue (discussed supra for claim 1), each leaflet having an upper edge, and a cusp edge portion (discussed supra for claim 1), wherein each leaflet is secured to an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (discussed supra for claim 1), and
a skirt disposed radially between the frame and the cusp edge portions of the leaflets (discussed supra for claim 1);
wherein the cusp edge portion of each leaflet comprises opposing side edges (discussed supra for claim 3), each of which is coupled to the skirt with stitches along a diagonal path that is parallel to consecutive struts in the first, second, and third row of struts (discussed supra for claim 3); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (discussed supra for claim 1).

	Regarding Claim 19, the skirt covers cells of the frame along the inflow end portion of the frame (e.g. Figure 1, the skirt is #16).
	Regarding Claim 20, the stitches extend around the consecutive struts in the first, second, and third rows of struts (e.g. Figure 1).
	Regarding Claim 21, each leaflet comprises first and second opposing commissure tabs (discussed supra for claim 1), and wherein the commissures are formed by coupling the first and second commissure tabs to adjacent commissure tabs of adjacent leaflets (discussed supra for claim 1), and wherein the commissures are connected to commissure portions of the frame disposed along the outflow end portion (discussed supra for claim 1).
	
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 16-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan, et al (Yohanan) (US 2013/0150956 A1) as discussed supra in view of Fish (US 2012/0185038).
Regarding Claims 4, 16, and 22, Yohanan teaches each cusp edge portion comprises a lower edge extending between the opposing side edges (discussed supra for claim 3).  Yohanan discloses the invention substantially as claimed but fails to teach the lower edge extends from a first inflow apex of the frame to a second inflow apex of the frame at the inflow end of the frame.
Fish teaches a leaflet having a flattened apex (e.g. Figure 9C).
Fish and Yohanan are concerned with the same field of endeavor as the claimed invention, namely stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohanan such that the leaflet cusp edge is truncated as taught by Fish in order to allow for increased cusp/sinus volume for a given valve diameter and frame length (e.g. [0142]). 
The combination of Yohanan and Fish teaches the lower edge (truncated edge) extends from a first inflow apex of the frame to a second inflow apex of the frame at the inflow end of the frame (discussed supra for the combination).

Regarding Claim 17, the combination of Yohanan and Fish discloses the invention substantially as claimed but fails to teach there are exactly three rows of angled struts between the inflow end of the frame and lower ends of the commissures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yohanan and Fish such that there are exactly three rows of angled struts between the inflow end of the frame and lower ends of the commissures as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/15/2022